NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTHONY ZANDONATTI,                             No. 14-15796

                  Plaintiff-Appellant,           D.C. No. 4:13-cv-00184-DCB

   v.
                                                 MEMORANDUM*
 COUNTRYWIDE BANK, FSB, Original
 Lender; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Anthony Zandonatti appeals pro se from the district court’s judgment

dismissing without leave to amend his diversity action relating to foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6),

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011),

and we affirm.

      We affirm the district court’s dismissal of Zandonatti’s action because

Zandonatti failed to raise any argument in his opening brief concerning the district

court’s grounds for dismissal, and has therefore waived his appeal of the district

court’s ruling on the sufficiency of his allegations. See Smith v. Marsh, 194 F.3d
1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in its opening brief

are deemed waived.”).

      The district court did not abuse its discretion in denying Zandonatti’s “joint

motion to strike defendant’s motion to dismiss and for proof of authority to

represent”. See El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038, 1041 (9th Cir.

2003) (setting forth standard of review and explaining “[d]iscretion is abused when

the judicial action is ‘arbitrary, fanciful or unreasonable’ or ‘where no reasonable

[person] would take the view adopted by the trial court’”). Contrary to

Zandonatti’s contentions, the district court did not abuse its discretion by ruling on

defendants’ motion after giving Zandonatti notice under Wyatt v. Terhune, 315
F.3d 1108 (9th Cir. 2003), advising him that he was required to file a response to

defendants’ motion to dismiss, and providing him nearly one month to prepare a

response.


                                          2                                      14-15796
      We reject as without merit Zandonatti’s contentions concerning defendants’

alleged procedural due process violations and the alleged prejudicial misconduct of

defendants’ attorneys.

      AFFIRMED.




                                         3                                  14-15796